NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


BASSAM MINAWI,                             )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-4255
                                           )
G. ANDREW GRACY, as personal               )
representative of the Estate of Anwar      )
Minawi, deceased,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed October 19, 2018.

Appeal from the Circuit Court for
Pinellas County; Linda R. Allan, Judge.

Bassam Minawi, pro se.

Brandon D. Bellew and Caitlein J. Jammo
of Johnson, Pope, Bokor, Ruppel & Burns,
LLP, Clearwater, for Appellee.


PER CURIAM.

             Affirmed.



KELLY and SALARIO, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.